Case 18-07502        Doc 29     Filed 10/23/18     Entered 10/23/18 16:57:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07502
         Montell L. Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07502            Doc 29   Filed 10/23/18    Entered 10/23/18 16:57:54             Desc           Page 2
                                                   of 3



 Receipts:

          Total paid by or on behalf of the debtor              $1,125.00
          Less amount refunded to debtor                        $1,079.46

 NET RECEIPTS:                                                                                         $45.54


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $45.54
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $45.54

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed        Paid           Paid
 AARON SALES & LEASE OW           Unsecured         724.00           NA           NA            0.00         0.00
 AARON SALES & LEASE OW           Unsecured           0.00           NA           NA            0.00         0.00
 ACS                              Unsecured           0.00           NA           NA            0.00         0.00
 Advocate Christ Hospital         Unsecured         500.00           NA           NA            0.00         0.00
 Americash - Bankruptcy           Unsecured      1,726.00            NA           NA            0.00         0.00
 Capital One                      Unsecured         400.00           NA           NA            0.00         0.00
 City of Chicago                  Unsecured         800.00           NA           NA            0.00         0.00
 Comcast                          Unsecured         400.00           NA           NA            0.00         0.00
 ComEd                            Unsecured         350.00           NA           NA            0.00         0.00
 CREDITORS DISCOUNT & A           Unsecured         369.00           NA           NA            0.00         0.00
 DEVRY UNIVERSITY INC             Unsecured           0.00           NA           NA            0.00         0.00
 DIVERSIFIED                      Unsecured      2,029.00            NA           NA            0.00         0.00
 FED LOAN SERV                    Unsecured           0.00           NA           NA            0.00         0.00
 First Midwest Bank               Unsecured         400.00           NA           NA            0.00         0.00
 Go Financial                     Unsecured           0.00           NA           NA            0.00         0.00
 IL Tollway                       Unsecured         300.00           NA           NA            0.00         0.00
 Illinois Dept of Revenue 0414    Priority          200.00        542.00       542.00           0.00         0.00
 Illinois Dept of Revenue 0414    Unsecured           0.00         46.21        46.21           0.00         0.00
 Internal Revenue Service         Unsecured           0.00         25.00        25.00           0.00         0.00
 Internal Revenue Service         Priority          330.00        267.90       267.90           0.00         0.00
 Lopez, Mary                      Unsecured      4,205.00            NA           NA            0.00         0.00
 Midwest Title Loans              Secured        1,000.00       1,872.15     1,872.15           0.00         0.00
 Mrs Bpo Llc                      Unsecured         431.00           NA           NA            0.00         0.00
 NELNET LNS                       Unsecured      9,262.00            NA           NA            0.00         0.00
 Oak Forest Health Center         Unsecured         300.00           NA           NA            0.00         0.00
 PLS Financial Services, Inc      Unsecured         500.00           NA           NA            0.00         0.00
 SPRINGLEAF FINANCIAL S           Unsecured           0.00           NA           NA            0.00         0.00
 Sprint                           Unsecured         800.00           NA           NA            0.00         0.00
 SWIFT FNDS                       Unsecured         169.00           NA           NA            0.00         0.00
 U S DEPT OF ED/GSL/ATL           Unsecured     22,440.00            NA           NA            0.00         0.00
 WF EFS                           Unsecured           0.00           NA           NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07502        Doc 29      Filed 10/23/18     Entered 10/23/18 16:57:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $1,872.15               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $1,872.15               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $809.90               $0.00             $0.00
 TOTAL PRIORITY:                                            $809.90               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                  $71.21              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $45.54
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $45.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
